Order reversed, without costs, and motion remitted to the Special Term, with leave to both parties to present further affidavits. We are unable to say, from the record, whether the disposition made of the motion at Special Term was just and proper. Under the peculiar circumstances of the case, it might well be deemed desirable that an investigation should be had in open court, so that the parties on either side can have opportunity to cross-examine. We-do not intend to preclude the Special Term in its discretion from ordering a reference, if it see fit. All concurred.